Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00444-CR

                                    EX PARTE Billy Jack GUERRA

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 20, 2016

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On July 11, 2016, Petitioner filed a pro se petition for writ of habeas corpus seeking a

dismissal of his case for an alleged failure to provide him with a speedy trial. Petitioner was

sentenced on July 6, 2016 after pleading no contest to a charge of possession of a controlled

substance under Texas Health and Safety Code section 481.115 (West 2010).

           This court has no original habeas corpus jurisdiction in criminal matters. Dodson v. State,

988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.). In criminal matters, the courts

authorized to issue writs of habeas corpus are the Texas Court of Criminal Appeals, district courts,




1
 This proceeding arises out of Cause No. 2016CR1777, styled The State of Texas v. Billy Jack Guerra, in the 144th
Judicial District Court, Bexar County, Texas, the Honorable Lorina I. Rummel presiding.
                                                                            04-16-00444-CR


and county courts. TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015). Accordingly we must

DISMISS this petition FOR LACK OF JURISDICTION.

                                            PER CURIAM

DO NOT PUBLISH




                                          -2-